DETAILED ACTION
This Office Action is in response to Application 16/480,899 filed on July 25, 2019. 
Claims 1 - 15 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 25, 2019 was filed on the mailing date of the Application 16/480,899 on July 25, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on July 25, 2019 have been received.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). As required by 37 CFR 1.55, the certified copy of the foreign application submitted on July 25, 2019 has been filed in the Application 16/480,899 filed on July 25, 2019.
Drawings
The drawings filed on July 25, 2019 are accepted. 

Specification
8. The abstract of the disclosure is objected to because it contains legal phraseology (e.g., “therefor”). 


Claim Objections
Claim 1 is objected to because it fails to link, with a coordinating conjunction (i.e., “and”), the last claim limitation with the rest of the limitations of claim 1. For example, the last claim limitation starting with the phrase “quality data” is not linked grammatically to the rest of the claim 1 with the word “and.” Appropriate correction is required. It is advised that claim 1 be amended to include a coordinating conjunction to link the last claim limitation with the rest of the claim 1.    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, & 14 – 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to non-statutory subject matter. The claim 10 directed to a “Use of irradiation control data” does not fall within at least one of the four categories of . 

The claimed invention is directed to non-statutory subject matter. The claim 14 directed to a “computer program product” does not fall within at least one of the four categories of patent eligible subject matter, because under the broadest reasonable interpretation the claim covers ineligible software per se subject matter. The examiner suggests that the Applicant amend the claim 14, placing the claim 14 in a form that complies with 35 U.S.C. 101. Alternatively, the Applicant may cancel the claim 14 to overcome this lack of patent eligible subject matter rejection. 

The claimed invention is directed to non-statutory subject matter. The claim 15 directed to a “control data set” does not fall within at least one of the four categories of patent eligible subject matter, because under the broadest reasonable interpretation the claim covers ineligible data per se subject matter. The examiner suggests that the Applicant amend the claim 15, placing the claim 15 in a form that complies with 35 U.S.C. 101. Alternatively, the Applicant may cancel the claim 15 to overcome this lack of patent eligible subject matter rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, the claim 10 directed to a “Use of irradiation control data” does not fall within at least one of the four categories of patent eligible subject matter, because it does not purport to claim a process, machine, manufacture, or a composition of matter. Therefore, the examiner does not have a clear standard to assess the limitations of claim 10. For example, the examiner does not know whether to assess the limitations of claim 10 as structural limitations or functional limitations, or both. The examiner suggests that the Applicant amend the claim 10, placing the claim 10 in a form that complies with 35 U.S.C. 101 and 35 U.S.C. 112(b). Alternatively, the Applicant may cancel the claim 10 to overcome this rejection. See MPEP §2173.05(q). Accordingly, claim 10 shall be construed as a process claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 Claims 10 – 13 & 15 are rejected under 102(a)(1) as being anticipated by Li (US Pub. US 2009/0082993). 

Regarding claim 10, Li teaches a use of irradiation control data, which are used to control irradiation (Li: para [0019], One or more process parameters [i.e., irradiation control data] are used in performing the one or more semiconductor fabrication processes. For example, the one or more process parameters can include . . . etching conditions [i.e., irradiation control data] . . . The etching conditions can include surface property changes, etching residual components, and the like; [0056], process parameters can be used to evaluate the fabrication tool and/or fabrication process used to fabricate the structure . . . The process parameters can be used to monitor the process condition of the fabrication process performed using the fabrication tool. Thus, fabrication tool and/or fabrication process can be controlled to achieve a more stable performance and increase yield)
of a build-up material  in a process chamber (Li: para [0057], If the fabrication process is a deposition [i.e., build-up material], the temperature of the chamber . . .  may be selected as the process parameters)
in an additive manufacturing process for production of a manufacturing product (Li: para [0021], Fabrication tool 104 can be various types of fabrication tools, such as a coater/developer tool, plasma etch tool, cleaning tool, chemical vapor deposition (CVD) tool, and the like, that perform various fabrication processes. For example, when fabrication tool 104 is a coater/developer tool, the fabrication process includes depositing/developing a photoresist layer on one or more wafers 102 . . . to perform the deposition/development process can result in a variation in the photoresist layer, such as the thickness of the photoresist layer, deposited/developed using the coater/developer tool),
Li: [0033], simulated diffraction signal [i.e., process chamber supervisory data set] is generated using the optical metrology model and a value for the at least one process parameter that is related to the dispersion by the dispersion function obtained in step 304 and a value for the dispersion. The value of the dispersion is calculated using the value for the at least one process parameter and the dispersion function. By relating the process parameter to the dispersion, the number of varying parameters in the optical metrology model is reduced with the desired accuracy, which increases the stability of the model; para [0038], if the measured diffraction signal and the simulated diffraction signal match within one or more matching criteria such as goodness of fit and/or cost function, then the profile parameters used to generate the matching simulated diffraction signal are assumed to characterize the geometric shape of the structure [i.e., using a process chamber supervisory data set for supervising the additive manufacturing process])


Regarding claim 11, Li teaches a supervisory device for an apparatus for the additive manufacture of manufacturing products (Li: Abstract; Claim 15) by selective solidification of build-up material , wherein, for the purpose of solidification, (Li: para [0021], Fabrication tool 104 [i.e., a supervisory device] can be various types of fabrication tools, such as a coater/developer tool, plasma etch tool, cleaning tool, chemical vapor deposition (CVD) tool, and the like, that perform various fabrication processes. For example, when fabrication tool 104 is a coater/developer tool, the fabrication process includes depositing/developing a photoresist layer on one or more wafers 102 . . . to perform the deposition/development process can result in a variation in the photoresist layer, such as the thickness of the photoresist layer, deposited/developed using the coater/developer tool; para [0056]),
Li: para [0019], One or more process parameters [i.e., predefinable irradiation control data]  are used in performing the one or more semiconductor fabrication processes. For example, the one or more process parameters can include . . . etching conditions [i.e., predefinable irradiation control data] . . . The etching conditions can include surface property changes, etching residual components, and the like; para [0024]) comprising 
- a supervisory data set determination device, which is designed to determine a process chamber supervisory data set on the basis of the irradiation control data (Li: para [0028], The optical metrology model has one or more profile parameters, one or more process parameters, and a dispersion [i.e., process chamber supervisory data set]. A dispersion function is defined to relate the process parameter [i.e., irradiation control data] to the dispersion. The dispersion function can be expressed in various forms, such as wavelength by wavelength tablet form, the optical property of each wavelength can be a function of process parameters, or using dispersion models with model parameters varied with the process parameters; paras [0032] - [0033]),
- comprising
 a quality data determination device, which is designed to determine quality data relating to the manufacturing process on the basis of the process chamber supervisory data set (Li: [0033], simulated diffraction signal [i.e., process chamber supervisory data set] is generated using the optical metrology model and a value for the at least one process parameter that is related to the dispersion by the dispersion function obtained in step 304 and a value for the dispersion. The value of the dispersion is calculated using the value for the at least one process parameter and the dispersion function. By relating the process parameter to the dispersion, the number of varying parameters in the optical metrology model is reduced with the desired accuracy, which increases the stability of the model; para [0037],  one or more profile parameters [i.e., quality data] of the structure are determined based on the comparison of the measured diffraction signal to the simulated diffraction signal).

Regarding claim 12, Li teaches a control device for an apparatus for the additive manufacture of manufacturing products with a supervisory device according to claim 11 (Li: Abstract; Claim 15).

Regarding claim 13, Li teaches an apparatus for the additive manufacture of manufacturing products with a control device according to claim 12 (Li: Abstract; Claim 15).

Regarding claim 15, Li teaches a control data set (Li: Abstract), comprising 
- irradiation control data for controlling an irradiation apparatus of an apparatus for the additive manufacture of manufacturing products (Li: para [0019], One or more process parameters [i.e., irradiation control data] are used in performing the one or more semiconductor fabrication processes. For example, the one or more process parameters can include . . . etching conditions [i.e., irradiation control data] . . . The etching conditions can include surface property changes, etching residual components, and the like; [0056], process parameters can be used to evaluate the fabrication tool and/or fabrication process used to fabricate the structure . . . The process parameters can be used to monitor the process condition of the fabrication process performed using the fabrication tool. Thus, fabrication tool and/or fabrication process can be controlled to achieve a more stable performance and increase yield), 
such that the build-up material is selectively solidified in order to produce a manufacturing product by irradiation of build-up material in a process chamber of the apparatus (Li: para [0057], If the fabrication process is a deposition [i.e., build-up material], the temperature of the chamber . . .  may be selected as the process parameters; para [0021]), and 
Li: para [0028], The optical metrology model has one or more profile parameters, one or more process parameters, and a dispersion [i.e., process chamber supervisory data set]. A dispersion function is defined to relate the process parameter [i.e., irradiation control data] to the dispersion. The dispersion function can be expressed in various forms, such as wavelength by wavelength tablet form, the optical property of each wavelength can be a function of process parameters, or using dispersion models with model parameters varied with the process parameters; paras [0032] - [0033]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 Claims 1 - 4, 7 - 9, & 14 are rejected under 103 as being unpatentable over Li (US Pub. US 2009/0082993), in view of Jones (US Pub. 2019/0022946). 

Regarding claim 1, Li teaches a method for supervising an additive manufacturing process (Li: Abstract) for producing a manufacturing product by selectively solidifying build-up material in a process chamber (Li: para [0021], Fabrication tool 104 can be various types of fabrication tools, such as a coater/developer tool, plasma etch tool, cleaning tool, chemical vapor deposition (CVD) tool, and the like, that perform various fabrication processes. For example, when fabrication tool 104 is a coater/developer tool, the fabrication process includes depositing/developing a photoresist layer on one or more wafers 102 [i.e., product] . . . to perform the deposition/development process [i.e., selectively solidifying build-up material] can result in a variation in the photoresist layer, such as the thickness of the photoresist layer, deposited/developed using the coater/developer tool; para [0056])), wherein, 
for the purpose of solidifying (Li: para [0021]), 
the build-up material is irradiated in accordance with predefinable irradiation control data (Li: para [0019], One or more process parameters [i.e., predefinable irradiation control data]  are used in performing the one or more semiconductor fabrication processes. For example, the one or more process parameters can include . . . etching conditions [i.e., predefinable irradiation control data] . . . The etching conditions can include surface property changes, etching residual components, and the like; para [0024]), wherein, 
for supervision of the manufacturing process (Li: [0056], The profile parameters and process parameters can be used to evaluate the fabrication tool and/or fabrication process used to fabricate the structure. For example, the profile parameters can be used to evaluate the fabrication tool used in the fabrication process. The process parameters can be used to monitor [i.e., supervise] the process condition of the fabrication process performed using the fabrication tool. Thus, fabrication tool and/or fabrication process can be controlled to achieve a more stable performance and increase yield.), 
a process chamber supervisory data set is generated on the basis of the irradiation control data by supervisory data being encoded process chamber point by process chamber point (Li: para [0028], The optical metrology model has one or more profile parameters, one or more process parameters, and a dispersion [i.e., process chamber supervisory data set]. A dispersion function is defined to relate the process parameter [i.e., irradiation control data] to the dispersion. The dispersion function can be expressed in various forms, such as wavelength by wavelength tablet form, the optical property of each wavelength can be a function of process parameters, or using dispersion models with model parameters varied with the process parameters; paras [0032] - [0033]; [Explanation: the limitation element “supervisory data being encoded process chamber point by process chamber point” is not explicitly taught by Li. This limitation element shall be addressed by Jones. See analysis above for limitation elements explicitly taught by Li]),
 quality data concerning the manufacturing process being determined on the basis of the process chamber supervisory data set (Li: [0033], simulated diffraction signal [i.e., process chamber supervisory data set] is generated using the optical metrology model and a value for the at least one process parameter that is related to the dispersion by the dispersion function obtained in step 304 and a value for the dispersion. The value of the dispersion is calculated using the value for the at least one process parameter and the dispersion function. By relating the process parameter to the dispersion, the number of varying parameters in the optical metrology model is reduced with the desired accuracy, which increases the stability of the model; para [0037],  one or more profile parameters [i.e., quality data] of the structure are determined based on the comparison of the measured diffraction signal to the simulated diffraction signal), 
but Li does not explicitly disclose a method for supervising an additive manufacturing process for producing a manufacturing product by selectively solidifying build-up material in a process chamber, wherein, a process chamber supervisory data set is generated on the basis of the irradiation control data by supervisory data being encoded process chamber point by process chamber point. 

However, Jones teaches a method for supervising an additive manufacturing process for producing a manufacturing product by selectively solidifying build-up material in a process chamber, Jones: [0188], acceptable process variations [i.e., process chamber supervisory data set] are determined [i.e., encoded] for each exposure point and the sensor signals collected for the exposure point compared to the acceptable process variations for that exposure point. The exposure point may be defined by a number/order (as in the graphs), position on the workpiece or build time; para [0150], showing photodiode data on a point by point basis captured when carrying out a number of hatches of a scan of a layer).

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Jones, wherein supervisory data being encoded process chamber point by process chamber point. The one of ordinary skill in the art would have been motivated to do so in order to collect a richer set of supervisory data, thereby deepening a user’s insight into an additive manufacturing process or the design of an additive manufacturing process (Jones: paras [0208] –[0210]). 

Regarding claim 2, modified Li further teaches the method according to claim 1, and Li also teaches a method according to claim 1, wherein a process chamber sensor data set is detected and the quality data are determined on the basis of a comparison of the process chamber supervisory data set with the process chamber sensor data set (Li: [0033], simulated diffraction signal [i.e., process chamber supervisory data set] is generated using the optical metrology model and a value for the at least one process parameter that is related to the dispersion by the dispersion function obtained in step 304 and a value for the dispersion. The value of the dispersion is calculated using the value for the at least one process parameter and the dispersion function. By relating the process parameter to the dispersion, the number of varying parameters in the optical metrology model is reduced with the desired accuracy, which increases the stability of the model; para [0037],  one or more profile parameters [i.e., quality data] of the structure are determined based on the comparison of the measured diffraction signal [i.e., process chamber sensor data set] is to the simulated diffraction signal; Jones: para [0007], method of monitoring an additive manufacturing apparatus comprising receiving one or more sensor signals [i.e., process chamber sensor data set]  from the additive manufacturing apparatus during a build of a workpiece, comparing the one or more sensor signals to a corresponding acceptable process variation of a plurality of acceptable process variations [i.e., process chamber supervisory data set] and generating a log based upon the comparisons [i.e., with quality data], wherein each acceptable process variation of the plurality of acceptable process variations is associated with a state of progression of the build of the workpiece and the corresponding acceptable process variation is the acceptable process variation associated with the state of progression of the build when the one or more sensor signals are generated; paras [0175] & [0184]).

Regarding claim 3, modified Li further teaches the method according to claim 1, and Jones also teaches a method, wherein location-dependent tolerance values are determined on the basis of the process chamber supervisory data set (Jones: [0073], The initial workpieces may be built in a position within a build volume identical to the position in which the workpiece is subsequently built. Changes in a position [i.e., location-dependent tolerance values] of a workpiece in the build volume may affect the parameters required to achieve a workpiece meeting the specified requirements such that acceptable process variations [i.e., process chamber supervisory data set] determined for one position of the workpiece in the build volume may not apply to another position of the workpiece in the build volume. For example, differences in the gas flow at different locations across a build surface may require different parameters to be used for building the workpiece at different positions in the build volume [i.e., location-dependent tolerance values are determined on basis of the process chamber supervisory data set ]; paras [0074] & [0060]).

Regarding claim 4, modified Li further teaches the method according to claim 1, and Jones also teaches a method, wherein the process chamber supervisory data set for a process chamber point comprises at least one of the following items of information: 
- irradiation types applied or to be applied to the process chamber point (Jones: paras [0018] – [0019], d) intensity of light collected by a sensor  . . . spectral emission from the melt pool [i.e., irradiation types]; para [0043]; Li: para [0028]), 
- temporal order of the irradiation types applied or to be applied to the process chamber point (Jones: para [0054], The parameters may comprise one or more . . .  point exposure time [i.e., temporal order] and point distance (for a pulsed scanning of the energy beam) 
- position of the process chamber point in relation to irradiation regions adjacent to one another or overlapping with one another (Jones: para [0025], k) elevator position, speed and/or acceleration),
- position of the process chamber point in relation to an overlap region of various beams (Jones: para [0025]), 
- at least one parameter value, which represents at least one irradiation event occurring at this process chamber point (Jones: para [0043], f) Spectrometer, for measuring spectral emissions [i.e., irradiation event] form the melt pool and/or a plasma plume generated during melting of the material), 
- an order number, associated with the particular process chamber point, and/or a manufacturing product identification code (Jones: para [0188], The exposure point may be defined by a number/order [i.e., order number] (as in the graphs), position on the workpiece or build time).

Jones: para [0009], The set event may be chosen such that the subsequent event, during which the one or more sensor signals are generated, occurs a sufficiently predetermined time after the set event such that time becomes a proxy for position with the required resolution [i.e., spatial resolution]. This may simplify the collection of sensor data and identification of the corresponding acceptable process variation [i.e., spatial resolution of process chamber supervisory data set] to which the sensor data [i.e., spatial resolution of process chamber sensor data set ]is to be compared [i.e., adapted] as it is simply required to record a time at which the sensor signals are generated rather than a position of an element (such as steerable optics and/or z-position of the build platform) of the additive manufacturing apparatus at the time the sensor signals are generated).

Regarding claim 8, modified Li further teaches the method according to claim 4, and Jones also teaches a method, wherein the process chamber supervisory data set is generated before or after the execution of a manufacturing process to be supervised by means of the process chamber supervisory data set (Jones: para [0211], in a manufacturing facility manufacturing a plurality of nominally identical parts, each additive manufacturing apparatus may report data [i.e., process chamber supervisory data set] during and/or after the build and the apparatus modifies the acceptable process variation based upon the reported sensor data), and 
Jones: para [0211]).

Regarding claim 9, Li teaches a method for controlling an additive manufacturing process (Li: Abstract) for producing a three-dimensional manufacturing product by selective solidification of build-up material (Li: para [0021], Fabrication tool 104 can be various types of fabrication tools, such as a coater/developer tool, plasma etch tool, cleaning tool, chemical vapor deposition (CVD) tool, and the like, that perform various fabrication processes. For example, when fabrication tool 104 is a coater/developer tool, the fabrication process includes depositing/developing a photoresist layer on one or more wafers 102 . . . to perform the deposition/development process can result in a variation in the photoresist layer, such as the thickness of the photoresist layer, deposited/developed using the coater/developer tool; para [0056]), wherein, 
for the purpose of solidification (Li: para [0056]), 
the build-up material is irradiated in accordance with predefinable irradiation control data (Li: para [0019], One or more process parameters [i.e., predefinable irradiation control data]  are used in performing the one or more semiconductor fabrication processes. For example, the one or more process parameters can include . . . etching conditions [i.e., predefinable irradiation control data] . . . The etching conditions can include surface property changes, etching residual components, and the like; para [0024) wherein, 
in a method according to claim 1 ([Explanation: the limitation element “in a method according to claim 1” is not explicitly taught by Li. More specifically, Li does not explicitly disclose the limitation element “supervisory data being encoded process chamber point by process chamber point” as according to claim 1.  This limitation element “supervisory data being encoded process chamber point by process chamber point” shall be addressed by Jones. See analysis above for limitation elements explicitly taught by Li]), 
quality data relating to the manufacturing process are determined and irradiation control data  are modified on the basis of the quality data (Li: [0004], In semiconductor manufacturing, optical metrology is typically used for quality assurance. For example, after the fabrication of a structure on a semiconductor wafer, an optical metrology tool is used to determine the profile of the structure. By determination of the profile of the structure, the quality of the fabrication process utilized to form the structure can be evaluated [i.e., and modified]; Claim 2, determining one or more process parameters [i.e., irradiation control data ] based on the determined [i.e., modified] one or more profile parameters [i.e., quality data] of the structure and the dispersion function; and controlling one or more fabrication processes performed in the fabrication tool based on the determined one or more process parameters),
but Li does not explicitly disclose a method for controlling an additive manufacturing process for producing a three-dimensional manufacturing product by selective solidification of build-up material, wherein, in a method according to claim 1. 

However, Jones teaches a method for controlling an additive manufacturing process for producing a three-dimensional manufacturing product by selective solidification of build-up material (Jones: Abstract), wherein, 
in a method according to claim 1 (Jones: [0188], acceptable process variations [i.e., process chamber supervisory data set] are determined [i.e., encoded] for each exposure point and the sensor signals collected for the exposure point compared to the acceptable process variations for that exposure point. The exposure point may be defined by a number/order (as in the graphs), position on the workpiece or build time; para [0150], showing photodiode data on a point by point basis captured when carrying out a number of hatches of a scan of a layer; [Explanation: Jones teaches the limitation element “supervisory data being encoded process chamber point by process chamber point” according to claim 1]).

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Jones, wherein supervisory data being encoded process chamber point by process chamber point. The one of ordinary skill in the art would have been motivated to do so in order to collect a richer set of supervisory data, thereby deepening a user’s insight into an additive manufacturing process or the design of an additive manufacturing process (Jones: paras [0208] –[0210]).

Regarding claim 14, Li teaches a computer program product comprising a computer program which can be loaded directly into a memory device of a supervisory device and/or control device of an apparatus for the additive manufacture of manufacturing products (Li: Abstract), 
 with program portions for carrying out all of the steps of the method according to claim 1 when the computer program is run in the supervisory device and/or control device ([Explanation: the limitation element “in a method according to claim 1” is not explicitly taught by Li. More specifically, Li does not explicitly disclose the limitation element “supervisory data being encoded process chamber point by process chamber point” as according to claim 1.  This limitation element “supervisory data being encoded process chamber point by process chamber point” shall be addressed by Jones. See analysis above for limitation elements explicitly taught by Li]). 
but Li does not explicitly disclose a computer program product comprising a computer program which can be loaded directly into a memory device of a supervisory device and/or control device of an apparatus for the additive manufacture of manufacturing products, with program portions for carrying 
However, Jones teaches a computer program product comprising a computer program which can be loaded directly into a memory device of a supervisory device and/or control device of an apparatus for the additive manufacture of manufacturing products (Jones: Abstract),
 with program portions for carrying out all of the steps of the method according to claim 1 when the computer program is run in the supervisory device and/or control device (Jones: [0188], acceptable process variations [i.e., process chamber supervisory data set] are determined [i.e., encoded] for each exposure point and the sensor signals collected for the exposure point compared to the acceptable process variations for that exposure point. The exposure point may be defined by a number/order (as in the graphs), position on the workpiece or build time; para [0150], showing photodiode data on a point by point basis captured when carrying out a number of hatches of a scan of a layer; [Explanation: Jones teaches the limitation element “supervisory data being encoded process chamber point by process chamber point” according to claim 1]). 

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Jones, wherein supervisory data being encoded process chamber point by process chamber point. The one of ordinary skill in the art would have been motivated to do so in order to collect a richer set of supervisory data, thereby deepening a user’s insight into an additive manufacturing process or the design of an additive manufacturing process (Jones: paras [0208] –[0210]).


 Claims 5 - 6 are rejected under 103 as being unpatentable over Li (US Pub. US 2009/0082993), in view of Jones (US Pub. 2019/0022946), in further view of Teuton (US Pub. 2016/0314354).

Regarding claim 5, modified Li further teaches the method according to claim 4, wherein the process chamber supervisory data set is encoded in an image format by each process chamber point being assigned an image point with a supervisory value (Jones: para [0191], shows an image 201 of a powder layer before processing and an image 202 of the processed layer as captured by a visible camera in a SLM apparatus is shown. As can be seen the consolidated material 203 is clearly distinguishable from the unconsolidated powder 204. The computer 160 analyses images 201 of powder layers (before consolidation) by comparing the images of consecutive layers. Firstly, the images are rectified to ensure the images are orthogonal and then a histogram is generated of the resulting image obtained when subtracting the image 201 of the previous powder layer from the image 201 of the current powder layer using each colour channel and summing the results to provide counts of pixels for each bin of the histogram (each bin relating to an interval of differences between the images 201); [Explanation: the limitation element “data set is encoded in an image format” is not explicitly taught by modified Li. This limitation element shall be addressed by Teuton. See analysis above for limitation elements explicitly taught by modified Li]),
but modified Li does not explicitly disclose the method according to claim 4, wherein the process chamber supervisory data set is encoded in an image format by each process chamber point being assigned an image point with a supervisory value. 
However, Teuton teaches the method according to claim 4, wherein the process chamber supervisory data set is encoded in an image format by each process chamber point being assigned an image point with a supervisory value (Teuton: para [0053], the formatting component 120 can convert a numerical data set [i.e., process chamber supervisory data set] 115 into a visual representation [i.e., image format] of the numerical data set 115, such as taking numerical information (for instance, formatted numerical values provided in a comma separated values file format for a time series) and generating a visual representation (such as a plot) of the numerical data set 115; para [0056],for numerical data [i.e., process chamber supervisory data set], in a time series or otherwise, the formatting component 120 can carry out operations such as selecting appropriate starting and ending points, or otherwise determine one or more portions of the numerical data [i.e., being assigned an image point with a supervisory value] to be provided to the task-specific processing component . . . The formatting component 120 can also carry out operations such as converting numerical values associated with a first unit (e.g., a unit of length, mass, time, frequency, energy, etc.) to another unit, extracting a portion of the numerical values in the data set 115 for analysis by the task-specific processing component 125, or altering the arrangement of the data set 115 (e.g., converting the numerical values between different file formats). For example, sample values in a time series can be converted [i.e., encoded] to sample values of an image, placing the sample values of the time series from left to right across a row of the image, and repeating row-after-row from the top of the image to the bottom of the image). 
It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Li to incorporate the teachings of Teuton, wherein the process chamber supervisory data set is encoded in an image format by each process chamber point being assigned an image point with a supervisory value. The one of ordinary skill in the art would have been motivated to do so in order to easily visualize large amounts of numerical and text-based process chamber supervisory data, thereby enabling the rapid visual and automated analysis of a process chamber supervisory data set (Teuton: para [0004]). 

Teuton: para [0056]).

Conclusion

19. The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.
Avdovic (US Pub. 2020/0034498) 
Hall (US Pub. US 2018/0154484)
Uckelmann (US Pub. 2007/0175875)





Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        02/19/2021 



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115